CORRECTED NOTICE OF ALLOWABILITY
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Perry Hoffman on 8/4/22.

2.	Please amend the claims as follows:

	1– 3. (Cancelled).

4.  (Original) A toy target game apparatus comprising:
	a plurality of deformable toy target apparatus; 
	a target grid having a plurality of columns with channel shaped cross-sections, the channels having open tops and closable bottoms for receiving and storing a plurality of the deformable toy target apparatus until selected deformable target apparatus are impacted by a toy projectile launched by a player to cause the toy target apparatus to deform and fall from the target grid; and
	a loading tray mounted to the target grid, the loading tray having a plurality of columns with channel shaped cross-sections, the columns having open tops and bottoms for receiving a plurality of deformable toy target apparatus, wherein the loading tray is movable relative to the target grid between a folded position for storage and an elevated position for play, and when in the elevated position the columns of the loading tray and the columns of the target grid are aligned and deformable toy target apparatus are enabled to slide from the loading tray to the target grid each time a toy target apparatus has deformed and fallen from the target grid after being impacted by a projectile launched by a player. 

5.  (Original) The toy target game apparatus of claim 4, wherein:
	the loading tray is rotatably mounted to the target grid, wherein in the folded position the loading tray is disposed parallel to the target.
	
 6.  (Original) The toy target game apparatus of claim 4, including:
	a retainer gate connected to the bottom of the target grid for selectively blocking the bottoms of the columns of the target grid.

7.  (Original) The toy target game apparatus of claim 4, including:
	a cover for mounting to a front wall of the loading tray to hide the loading tray columns from the players’ sight. 

8.  (Original) The toy target game apparatus of claim 4, including:
		four rotatable legs mounted beneath the target grid, the legs being extended for supporting the target grid and the loading tray during play and folded inward when stored. 

	9.  (Original) The toy target game apparatus of claim 8, wherein:
		the four legs include recesses for storage of a plurality of toy target apparatus.

	10.  (Original) The toy target game apparatus of claim 4, including:
		a projectile launcher mounted to each side of the target grid.

	11.  (Previously Presented) The toy target game apparatus of claim 4, including:
		a handle mounted to the top of the target grid, the handle for carrying the target grid, the loading tray, pivotal legs and two projectile launchers.  

	12.  (Original) The toy target game apparatus of claim 11, wherein:
		the handle includes recesses for storing projectiles.  

	13.  (Original) The toy target game apparatus of claim 4, including:
		a pair of shoulder structures connected to the target grid, each shoulder structure for supporting a projectile launcher and for connecting a pair of pivotal legs. 

	14.  (Original) The toy target game apparatus of claim 4, wherein:
	the loading tray is rotatably mounted to the target grid, wherein in the folded position the loading tray is disposed parallel to the target; and including
		a cover for mounting to a front wall of the loading tray to hide the loading tray columns from the players’ sight.

	15.  (Original) The toy target game apparatus of claim 14, including:
		four rotatable legs mounted beneath the target grid, the legs being extended for supporting the target grid and the loading tray during play and folded inward when stored. 

	16.  (Original) The toy target game apparatus of claim 15, including:
		a projectile launcher mounted to each side of the target grid.  

	17.  (Previously Presented) The toy target game apparatus of claim 16, including:
		a handle mounted to the top of the target grid, the handle for carrying the target grid, the loading tray, pivotal legs and two projectile launchers; and    
	a pair of shoulder structures connected to the target grid, each shoulder structure for supporting a projectile launcher and for connecting a pair of pivotal legs. 

- 20. (Cancelled).


21.  (New-Rejoined) A method for assembling a target game apparatus including the steps of:
	providing a plurality of deformable toy target apparatus; 
	forming a target grid defining a plurality of columns with channels having open tops and closable bottoms therein;
	receiving a plurality of the deformable toy target apparatus;
	storing the plurality of the deformable toy target apparatus, such that the channels of the target grid receive and store a plurality of the deformable toy target apparatus, until selected deformable target apparatus are impacted by a toy projectile launched by a player to cause the toy target apparatus to deform and fall from the target grid; 
	mounting a loading tray to the target grid, the loading tray defining a plurality of columns with channels having open tops and bottoms with the loading tray movable relative to the target grid from a folded position for storage, wherein the open tops and bottoms of the columns of the loading tray receive a plurality of the deformable toy target apparatus; and
	moving the loading tray to an elevated position for play where the columns of the loading tray and the columns of the target grid are aligned to enable the deformable toy target apparatus to slide from the loading tray to the target grid each time a toy target apparatus has deformed and fallen from the target grid after being impacted by a projectile launched by a player. 

22.  (New-Rejoined) The method for assembling a target game apparatus of claim 21 including the step of:
	rotatably mounting the loading tray to the target grid, wherein in the folded position the loading tray is disposed parallel to the target.
	
23.  (New-Rejoined) The method for assembling a target game apparatus of claim 21 including the step of:
	mounting a cover to a front wall of the loading tray to hide the loading tray columns from the players’ sight. 

24.  (New-Rejoined) The method for assembling a target game apparatus of claim 23 including the step of:
	mounting a cover to a front wall of the loading tray to hide the loading tray columns from the players’ sight. 

 25.  (New-Rejoined) The method for assembling a target game apparatus of claim 21 including the step of:
	connecting a retainer gate to the bottom of the target grid for selectively blocking the bottoms of the columns of the target grid.

	26.  (New-Rejoined) The method for assembling a target game apparatus of claim 21 including the step of:
		a pair of shoulder structures connected to the target grid, each shoulder structure for supporting a projectile launcher and for connecting a pair of pivotal legs. 



Election/Restrictions
3.	Claims 4-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04, claims 21-26, directed to the process of assembling or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/2/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
4.	Claims 4-17, 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a toy target game apparatus comprising the limitations required by independent claim 4.  Specifically, the toy target game comprises a target grid, loading tray and plurality of deformable toy targets apparatus. The grid has columns with channels having open tops and closable bottoms for receiving and storing a plurality of deformable toy targets until they are impacted by a toy projectile launched by a player, causing the toy target to deform and fall from the target grid. The loading tray is mounted to the grid and comprises columns with channels. The loading tray columns have open tops and bottoms for receiving a plurality of deformable toy target apparatuses. The tray is movable between a folded and elevated position, wherein in the elevated position the columns of the loading tray and target grid are aligned, enabling deformable toy target to slide from the loading tray to the target grid each time a toy target apparatus has deformed and fallen from the target grid after being impacted with projectile. Rejoined method claims 21-26 claim the elements of the toy target apparatus of claim 1 and are allowable for the same reasons. The invention allows a “Connect 4” type game to be performed in a new and entertaining manner using projectiles launched by the players. One having ordinary skill in the art would not have found it obvious to modify a traditional toy game in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711